The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 03/01/2021, the following is a Non-Final Office Action for Application No. 17189139.  

Status of Claims
Claims 1-18 are pending.

Drawings
The applicant’s drawings submitted on 03/01/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17189139, filed 03/01/2021 is a continuation of 15360832, filed 11/23/2016, now U.S. Patent #10937040 and having 1 RCE-type filing therein; 15360832 is a continuation of 12049077, filed 03/14/2008, now U.S. Patent #9563897; 12049077 Claims Priority from Provisional Application 60896389, filed 03/22/2007.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for processing and means for generating a report in claim 1 and dependent claims therefrom. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10937040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: 
Independent claim 1:
detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory, user interaction with the prop causing a display of information related to the prop; detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop; in response to detecting the selection of the URL, initiating a timer; in response to detecting that presentation of a webpage associated with the URL has ended at a location of the audience member, stopping the timer to determine a duration of time; and identify the media in which the intentionally placed prop is located; and means for generating a report including at least one of the presence of the intentionally placed prop or the duration of time.
Independent claim 7:
a logic circuit; an audience measurement monitor to: detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory at the audience measurement monitor, user interaction with the prop causing a display of information related to the prop; detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop; and identify the media in which the intentionally placed prop is located; and a collection facility to generate a report including at least one of the presence of the intentionally placed prop or the selection of URL, at least one of the audience measurement monitor or the collection facility including the logic circuit. One or more tangible computer readable mediums comprising instructions, which, when executed, cause one or more processors to at least: detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory, user interaction with the prop causing a display of information related to the prop; detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop; identify the media in which the intentionally placed prop is located; and - 27 -PATENT 355US04 generate a report including at least one of the presence of the intentionally placed prop or the selection of URL.
Independent claim 13:
One or more tangible computer readable mediums comprising instructions, which, when executed, cause one or more processors to at least: detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory, user interaction with the prop causing a display of information related to the prop; detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop; identify the media in which the intentionally placed prop is located; and - 27 -PATENT 355US04 generate a report including at least one of the presence of the intentionally placed prop or the selection of URL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
cause one or more processors to at least: detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory, user interaction with the prop causing a display of information related to the prop; detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop; identify the media in which the intentionally placed prop is located; and generate a report including at least one of the presence of the intentionally placed prop or the selection of URL.
 Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, generate a report including at least one of the presence of the intentionally placed prop or the selection of URL by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, generate a report including at least one of the presence of the intentionally placed prop or the selection of URL by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0052 wherein “The processor 605 may be any type of processing unit, such as a processor core, a multi or single core processor and/or a microcontroller.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 13-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because Applicant has claimed a tangible computer readable medium which could reasonably comprise a transitory propagating signal per se. The broadest reasonable interpretation of a claim drawn to a tangible computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. In this instance, the Applicant’s specification states:  
[0027   A flowchart representative of example machine readable instructions for implementing any or all of the placement monitor sites 22 of FIG. 3 is shown in FIG. 4. For example, the example machine accessible instructions of FIG. 4 may be embodied in coded instructions stored on a tangible medium such as a flash memory, a read-only memory (ROM) and/or random-access memory (RAM) associated with a processor (e.g., the example processor 600 discussed below in connection with FIG. 6. Alternatively, some or all of the example machine accessible instructions of FIG. 4 may be implemented using any combination(s) of application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)), field programmable logic device(s) (FPLD(s)), discrete logic, hardware, software, and/or firmware. Also, some or all of the example machine accessible instructions of FIG. 4 may be implemented manually or as any combination of any of the foregoing techniques. For example, any or all of the metadata processor 32, the data logging device 34, and/ or the program identifier 36 may be implemented as any combination of firmware, software, discrete logic and/or hardware. Thus, for example, any of the example metadata processor 32, the example data logging device 34, and/ or the example program identifier 36 could be implemented by one or more circuit(s), programmable processsor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)), etc. When any of the appended claims are read to cover a purely software implementation, at least one of the example metadata processor 32, the example data logging device 34, and/ or the example program identifier 36 recited in that claim are hereby expressly defined to include a tangible medium such as a memory, DVD, CD, etc. Further, although the example machine accessible instructions of FIG. 4 are described with reference to the flowcharts of FIG. 4, many other methods of implementing the machine accessible instructions of FIG. 4 may be employed. For example, the order of execution of the blocks may be changed, and/or one or more of the blocks described may be changed, eliminated, sub-divided, or combined. Additionally, any or all of the example machine accessible instructions of FIG. 4 may be carried out sequentially and/or carried out in parallel by, for example, separate processing threads, processors, devices, discrete logic, circuits, etc. 
Although there is an attempt to delineate between signals and storage media via “tangible”, there is a lack of a special definition that delivers clarity, deliberateness and precision.  Without such a special definition, the plain English meaning of storage is broad enough to encompass signals.  In the above ¶0027, “a tangible medium such as a memory, DVD, CD, etc..”  Here, the tangible computer readable medium includes an unlimited set.  Additionally, ‘tangible” does not cure since In re. Nuijten associates signals with “tangible”.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se. As such, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 
In order to overcome this rejection under 35 U.S.C. 101, the claim may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20070022032 A1) hereinafter referred to as Anderson in view of Barsade et al. (US 20050138633 A1) hereinafter referred to as Barsade.  

Anderson teaches:
Claim 1. A system comprising: 
means for processing metadata, the means for processing to (Fig. 8 and ¶0111 In the illustrated implementation, the asset, together with metadata identifying, for example, any audience classification parameters of the targeted audience, is stored in a designated storage space 806 of the CPE 800. It will be appreciated that substantial storage at the CPE 800 may be required in this regard.): 
detect a presence of an intentionally placed prop in media by processing metadata stored in a local memory, user interaction with the prop causing a display of information related to the prop (¶0249 Ad server 2901 may be communicatively coupled to the headend server 2907 such that the headend server 2907 may control insertion of the ads at predetermined times within the analog broadcast content. That is, server 2907 receives the analog programming from sources 2902.sub.1 . . . N ads from ad source system 2801 and insertion information from content selection processor 2805. Upon detecting a tone in the programming content stream, server inserts an ad into the stream based on the insertion information. ¶0083 the present invention can be used to create on-the-fly customized presentations to students in distributed classrooms, e.g., thus providing examples which are more relevant to each student or group of students within a presentation being broadcast to a wide range of students. The headend also processes signals from users in a variety of contexts as described below.); 
detect a selection of a uniform resource locator (URL) displayed with the media by an audience member during presentation of the intentionally placed prop in the media, the selection of the URL causing a display device displaying the media to access a web page including information related to the intentionally placed prop (¶0147 A block diagram of a system implementing such a user classification system is shown in FIG. 11B. The illustrated system is implemented in a CPE 1120 including a user input module 1122 and a classification module 1124. The user input module receives user inputs, e.g., from a remote control or television control buttons, that may indicate channel selections, volume settings and the like. These inputs are used together with programming information 1132 (which allows for correlation of channel selections to programming and/or associated audience profiles) for a number of functions. In this regard, the presence detector 1126 determines whether it is likely that a user is present for all or a portion of an asset that is delivered. ¶0244 In the illustrated embodiment, headend 2803 receives votes from a number of CPEs 2810.sub.1 . . . N (from all participating CPEs or a sampling thereof) in communication therewith via network interface 2806. Network interface 2806 may transfer the votes to content selection processor 2805 to aggregate the votes and make ad insertion selection with due consideration of available bandwidth.); 
 in response to detecting the selection of the URL, initiating a timer; in response to detecting that presentation of a webpage associated with the URL has ended at a location of the audience member, stopping the timer to determine a duration of time (¶0253 at periods in broadcast content intended for ad insertion, black generator 2917 may provide content that displays as black segments when displayed. This is necessary to provide a content stream into which the ads may be inserted. Additionally, the black content is useful because, among other reasons, ads may be configured with durations that may not necessarily correspond to exact durations of predetermined time intervals in the broadcast content. The black content may thus provide a blank canvas for the ad to be inserted allowing for ads to be "framed" by black content during commercial breaks.); and 
identify the media in which the intentionally placed prop is located; and means for generating a report including at least one of the presence of the intentionally placed prop or the duration of time (¶0096 in the case of national asset delivery, network signaling may be extended to provide signals identifying the start of a national spot or spots, so as to enable the inventive system to insert synchronous national asset options into designated bandwidth. For example, such signaling may be encrypted for use only by the inventive targeted asset system. ¶0128 The system of the present invention preferably implements a reporting system by which individual CPEs 1002 report back to the headend 1004 what asset or assets were delivered at the CPE 1002 and, optionally, to whom (in terms of audience classification). Additionally, the reports may indicate where (on what programming channel) the asset was delivered and how much (if any) of the asset was consumed. Such reports 1018 may be provided by all participating CPEs 1002 or by a statistical sampling thereof.).
Although not explicitly taught by Anderson, Barsade teaches in the analogous art of system for confirming the launch of interstitial content on an end user computer:
detect a selection of a uniform resource locator (URL) displayed with the media [and] in response to detecting the selection of the URL, initiating a timer… stopping the timer (¶0065 The main content data packet can include an embedded request for a pop data packet or it can include the content of a pop data packet within it. In either case, a main browser window is opened and the user viewable data of the main content data is rendered in that window. The pop data packet is downloaded and the launch command language is executed. A pop window is opened, or an attempt to open the pop window is made. If the pop window opens, the user viewable data of the pop data packet is rendered, or an attempt to render the user viewable data in the pop window is made. Status command language is executed. The status command language determines whether or not the pop window was launched and whether or not the user viewable data was displayed in the pop window for at least a predefined period of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for confirming the launch of interstitial content on an end user computer of Barsade with the system for content selection based on signaling from customer premises equipment in a broadcast network of Anderson for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Anderson ¶0001 teaches that it is desirable to enable a new advertising paradigm based on guaranteed delivery of targeted commercial impression; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Anderson Abstract teaches systems for insertion of assets into a stream of content, and Barsade Abstract teaches that user viewable data is displayed interstitially or non-interstitially on the monitor in a pop window of a browser program; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Anderson at least the above cited paragraphs, and Barsade at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for confirming the launch of interstitial content on an end user computer of Barsade with the system for content selection based on signaling from customer premises equipment in a broadcast network of Anderson.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Anderson teaches:
Claim 2. The system of claim 1, wherein the means for processing the metadata is to: record the presence of the intentionally placed prop in a product placement record; and record the interaction with the intentionally placed prop in an event record (¶0141 … First, the system should preferably be operative to distinguish between multiple users of a single set and, in the context of the system described above, vote and report to the network accordingly. Second, the system should preferably react over time to changing conditions such as the transitions from use by father 1103 to use by both father and mother 1103 and 1104 to use by only mother 1104. … The system may also identify time periods where, apparently, no user is present, though the set 1100 may still be on.).

Anderson teaches:
Claim 3. The system of claim 2, wherein the report indicates whether a characteristic associated with display of the intentionally placed prop met a term of a contract (¶0120 The illustrated sequence begins by loading contract information 1008 from the T&B system 1006 onto the headend 1004. An interface associated with system 1006 allows asset providers to execute contracts for dissemination of assets based on traditional time-slot buys (for a given program or given time on a given network) or based on a certain audience classification information (e.g., desired demographics, psychographics, geography, and/or audience size).).

Anderson teaches:
Claim 4. The system of claim 3, wherein the characteristic includes at least one of a display size of the intentionally placed prop, a duration of display associated with the intentionally placed prop, a frequency of display of the intentionally placed prop (¶0131 In the case of a time-slot buy strategy, the asset provider can then use the user interface to specify (1206) a network and time-slot or other program parameter identifying the desired air times and frequency for delivery of the asset. Thus, for example, an asset provider may elect to air the asset in connection with specifically identified programs believed to have an appropriate audience.). 

Anderson teaches:
Claim 5. The system of claim 4, wherein the frequency of display includes at least one of a number of scenes in which the intentionally placed prop is displayed and a number of programs in which the intentionally placed prop is displayed (¶0012 The cost of an asset may be computed on an impression basis. For example, an asset provider may input, to the system, certain audience classification parameters that relate to an asset. The system may associate a unit cost with the asset such that each delivery of the asset tallies the total cost for the asset. That is, the system may increment the cost of an asset campaign based on the number of deliveries for that segment. Generally, however, costs may be associated on a per thousand impression basis (i.e., cost per thousand, or "CPM"). ¶0132 Once the time-slots for the asset have thus been specified, the MSO causes the asset to be embedded (1208) into the specified programming channel asset stream. The asset is then available to be consumed by all users of the programming channel.).

Anderson teaches:
Claim 6. The system of claim 1, wherein the means for processing the metadata is to detect the interaction by detecting that the interaction with the intentionally placed prop occurred during presentation of the intentionally placed prop in the media (¶0142 In certain implementations, the present invention monitors the click stream over a time window and applies a mathematical model to match a pattern defined by the click stream to predefined audience classification parameters that may relate to demographic or psychographic categories. It will be appreciated that the click stream will indicate programs selected by users, volume and other information that may have some correlation, at least in a statistical sense, to the classification parameters).

As per claims 7-12 and 13-18, the system and medium tracks the system of claims 1-6 and 1-6, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-6 and 1-6 are applied to claims 7-12 and 13-18, respectively.  Anderson discloses that the embodiment may be found as a system (Fig. 1).  Claim 7 has additional limitations as follows; however: 
Anderson teaches:
	the audience measurement monitor (¶0014 In addition to providing estimated cost for assets, the system may monitor audience composition and size to optimize timing of an asset insertion into broadcast network programming. For example, the system may monitor votes from CPE users in substantially real-time to determine observation patterns of aggregated groups of CPE users ¶0142 In certain implementations, the present invention monitors the click stream over a time window and applies a mathematical model to match a pattern defined by the click stream to predefined audience classification parameters that may relate to demographic or psychographic categories.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080065508 A1
Watt; Hamet A. et al.
Web-based marketplace for product placement and brand integration
US 20070027754 A1
Collins; Robert J. et al.
System and method for advertisement management
US 20060253330 A1
Maggio; Frank S. et al.
Method and system for automatically substituting media content
US 20060224693 A1
Gaidemak; Samuel Robert et al.
System and method for the delivery of content to a networked device
US 20060128470 A1
Willis; Daniel et al.
System and method for managing advertising content delivery in a gaming environment supporting aggregated demographics serving and reporting
US 20060026067 A1
Nicholas; Frank C. et al.
Method and system for providing network based target advertising and encapsulation
WO 2005086969 A2
HAYS KATHERINE
DELIVERY OF ADVERTISING INTO MULTIPLE VIDEO GAMES
US 6662357 B1
Bowman-Amuah; Michel K.
Managing information in an integrated development architecture framework
US 20030103645 A1
Levy, Kenneth L.  et al.
Integrating digital watermarks in multimedia content
NPL
Jacob Goldenberg, David Mazursky, Sorin Solomon
The Fundamental Templates of Quality Ads


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KURTIS GILLS/Primary Examiner, Art Unit 3623